DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “The second type of alarm disclosed by Kranz is one that is raised, or activated, by the patient themselves pressing the Emergency Call button (14, shown in Fig. 1) . There is no delay in sending this alarm . Once the button is pushed the alarm is sent directly to the surveillance center. The patient has no way of recalling the alarm . This is described at, for instance, Column 26 lines 9 -13.”
Examiner notes that first, as Applicant recognizes, Kranz teaches both alarm activation and the delay for sending an alarm, therefore the claimed feature does not 
Applicant argues:  “The usefulness of this third type of alarm may be seen in a number of hypothetical situations.  A student is visiting a friend, but late at night, they decide to walk back alone to their own room. …”
Examiner notes that Applicant recognition that a device and configuration that generates alarms in prior art can be used to generate alarms under a different circumstance does not support an invention of a new device and configuration.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues:  “Cellphones are constantly seeking out the wireless services and connections that are available to them.  These include Wi-fi and Bluetooth connections, each of which has a unique identity. Knowing what wireless electronic services are available to a cellphone at a given time may therefore serve as a wireless fingerprint, serving to identify where the cellphone was located at a specific time and what other cellphone users were in Bluetooth range at that time .”
Examiner first notes that Claim 19 is directed to identifying persons not WiFi and Bluetooth IDs.  Second, Kranz teaches using GSM, WiFi, and Bluetooth services for both connection, device identification, and location.  See reasons for rejection below.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. . 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”).
Claim 1: “A personal security app, operable on a first cellphone, said personal security app configured such that, (See operating on the mobile phone in Kranz, Column 2, lines 13-30 and Column 6, lines 46-54 and more particular using software running on the cell phone in Column 9, lines 17-25.)
on receipt of a security-related activation signal, … said first cellphone is activated to perform user preselected security actions comprising:  (“a device that would serve to monitor important functions, evaluate them in the location of the monitored person and set off alarm in emergency … with an automatic alarm in the event that the function exceed the set limits” indicating a security-related activation signal.  Kranz, Column 3, lines 23-32.)
said activation signal being a consequence of an action by a current user of said first cellphone, and, wherein, said action by said user is one of pressing a button on said cellphone, touching said cellphone's screen, saying a word, and moving said cellphone in a prescribed manner, and, wherein, said action is taken in response to a user perceived threat, (“The described alarm activation device may include a button to set off an emergency alarm, controlled by the monitored person. The device transmits the location of 
sending, after the expiration of a preselected alarm delay, … to one or more preselected signal destinations:  (“Second, to allow monitoring of normal reaction with the option of preventing the alarm and setting the alarm delay by the monitored person.”  Kranz, Column 3, lines 18-21 and Column 4, lines 1-3. Also note that Kranz teaches “if the warning is not reset by the monitored person using the button Reset 13, and the last 10 seconds there is therefore the possibility of resetting, before the alarm”  Kranz, Column 66, lines 29-31.  Kranz also discusses “the option of setting the alarm delay”  Kranz, Column 2, line 26 and Kranz, Column 42, lines 57-58.   Although Kranz only provides an example delay of 10 seconds, Kranz teaches that the alarm delay can be set and reset by the user within a substantively similar range.  
an alert message;  (“If the preset time or health function limits are exceeded, the central control unit sends a warning signal.”  Kranz, Column 6, lines 9-11.)
a current location of said first cellphone;  (“The GPS device may also send the location of the monitored person in the event of alarm.”  Kranz, Column 6, lines 61-62 and Column 78, lines 6-10.)
one or more images captured in real-time by a camera functionally operable on said first cellphone; and,
an audio signal captured in real-time by a microphone functionally operable on said first cellphone.”  (“sends camera images while passively monitoring the sound.”  Kranz, Column 78, lines 6-10.)
Regarding Claim 2: “The personal security app of claim 1, wherein, on receipt of said security-related activation signal said images and said audio signal are automatically stored in a local, secure memory on said first cellphone.”  ("Camera images and sound are stored in memory for example by the central control unit 9d, to which the voice module is connected,"  Kranz, Column 75, lines 37-38.)
Regarding Claim 4: “The personal security app of claim 1, wherein, said security-related activation signal comprises a user selecting a designated area of said first cellphone's touch screen.”  (“Pressing and holding the button for two seconds will change the functions of the control buttons of the mobile phone 87 to the selected functions necessary for controlling the personal emergency alarm device, and back.”  .”  Kranz, Column 42, lines 15-17.  “A touch screen display may be used as an alternative. It is large and makes it possible to program and change controls as needed.”  Kranz, Column 32, lines 53-54.)
Regarding Claim 5: “The personal security app of claim 1, wherein, said security-related activation signal comprises an audio signal received via a microphone functionally operable on said first cellphone.”  (in Kranz, functionality can be “activated by surveillance centre par example via suitable data network or monitored person by buttons or voice command with respective password registered by microphone for such a purpose activated and evaluated in central control unit.”  Kranz, Column 11, lines 16-20 and Column 50, lines 9-16.  Also see an embodiment where 
Regarding Claim 6: “The personal security app of claim 5, wherein, said 
audio signal comprises one or more spoken words selected from a predefined list of candidate words, and, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “one or more spoken words” can be a password.  Prior art teaches this example:  “the central microprocessor unit 601e detects the numerical code or voice password instructing the transmission of coordinates.”  Kranz, Column 50, lines 12-16.)
wherein, said preselected signal destinations comprise one or more of an access number of a second cellphone, a URL of a cloud based data repository, and an email address.”  (“The surveillance centre may request sending data from sensors through the communication unit using a signal via phone line 8 after dialling he communication unit's 5 telephone number, and further on using a signal via line 7 to the central control unit.”  Kranz, Column 30, lines 26-30 and Column 32, lines 23-26.)
Regarding Claim 7: “The personal security app of claim 4, wherein, said preselected signal destinations comprise one or more of an access number of a second cellphone, a URL of a cloud based data repository, and an email address.”  (“The surveillance centre may request sending data from sensors through the communication unit using a signal via phone line 8 after dialling he communication unit's 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”) in view of US 20130317875 to Parker (“Parker”).
Regarding Claim 8: “The personal security app of claim 7, wherein said access number of a second cellphone is preselected by said user from a contact list resident on said first cellphone.”  (“They allow calls to two independent phone numbers [contact list], where one can be used for regular phone communication, while the other one will exclusively be dedicated to emergency communication, for instance with the surveillance centre 22.”  Kranz, Column 42, lines 23-26.  
Kranz does not discuss the details of creating and using a contact list, rather concentrating on storing important contacts instead.  
Parker teaches the above feature in the context of communicating information between cell phones and a central server.  See Parker, Paragraphs 196-197.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of a smart phone in Kranz to implement smart phone functions as described in Parker, in order to provide a user interface for tracking important contacts and sharing locations.  Parker, Paragraphs 22-24.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 12: “The personal security app of claim 1, wherein, on receipt of said security-related activation signal, said first cellphone is instead activated to perform user preselected security actions comprising sending a request to "follow me" to one or more preselected signal destinations.”  (“Automatic transmission of coordinates in preset intervals is possible. The monitored persons indicate their location, par example by means of suitable data network … to surveillance centre [preselected signal destination] par example by voice via mobile connection or after encoded via suitable data network or by text prepared on keyboard via suitable data network or by SMS message and informs surveillance centre where  she is or where moves [a follow my location request]. Monitored person, appealed to indicate her location, can advantageously select the preset locations [a preselected security action].”  Kranz, Column 10, lines 21-35. Note similarly, “The Follow Me option allows the user to show their office and client exactly where they traveled while they were searching around any destination. The application will create tracking information to attach to the return E-Mail containing the update.”  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 13: “The personal security app of claim 12, wherein, said preselected signal destination is an access number of a second cellphone, and on receipt of a "willing to comply" response from said second cell phone, sending a stream of current locations of said first cell phone at predetermined intervals to said second cell phone.”  (“Automatic transmission of coordinates in preset intervals [stream of current locations] is possible. The monitored persons indicate their location, par example by means of suitable data network, advantageously on command of surveillance centre,” an example of an automated “willing to comply” response from the contacted surveillance center to start streaming locations.  Kranz, Column 10, lines 21-24.)
Regarding Claim 14: “The personal security app of claim 13, further comprising sending the location of an intended destination to said second cell phone, and on reaching said intended location sending an OK to stop following me message to said second cell phone, and automatically ceasing to send said stream of current locations to said second cell phone.”  (“Also the advantage is possibility of one button imaging of localizations, where the monitored person can, by simple manipulation, send to surveillance centre name of location where she just founds for tracing the route in case that she is disappeared from the preset group of locations.”  Kranz, Column 22, lines 52-57.  Also see “When the user selects the "Follow Me" button, the button turns into a "Turn Off Follow Me" button.”  Parker, Paragraph 87.  See statement of motivation in Claim 8.)
Regarding Claim 15: “The personal security app of claim 14, further comprising streaming an audio signal captured by a microphone functionally operable on said first cellphone to said second cellphone, and streaming one or more images captured in real-time by a camera functionally operable on said first cellphone to said second cellphone.”  (“sends camera images while passively monitoring the sound” from the monitored phone to the surveillance center phone.  Kranz, Column 78, lines 6-10.)
Regarding Claim 16: “The personal security app of claim 1, wherein, on receipt of said security-related  activation signal, said first cellphone is instead activated to perform user preselected security actions comprising sending a "Meet me here" request to a preselected signal destination, and a location of said first cellphone.”  (“The transmitter is switched on automatically on alarm or on request destination. The application will create tracking information to attach to the return E-Mail containing the update,” thus providing information to guide the recipients such as rescuers of Kranz to a particular location or final destination.  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 17: “The security app of claim 16, further comprising, on receipt of a "Will meet you" response, and, a location of a second cellphone from which said "Will meet you" response was sent, generating a detailed route map from said location of said second cellphone to said location of said first cellphone.”  (“As the user selects to activate this option, the application begins tracking the route that the user travels and highlights this route on the map.”  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 18: “The security app of claim 17, wherein, said user preselected security actions further comprises sending said detailed route map to said second cellphone.
office and client exactly where they traveled … As the user selects to activate this option, the application begins tracking the route that the user travels and highlights this route on the map.”  Parker, Paragraph 86.  See statement of motivation in Claim 8.)
Regarding Claim 19: “The security app of claim 2, wherein, 
said user preselected security actions further comprises wirelessly obtaining and recording addresses of electronic services currently accessible by said first cellphone; and sending said obtained addresses of electronic services in real time to one or more of said preselected signal destinations,”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, electronic services include embodiments of wireless communication protocols that identify discoverable devices (which may belong to particular persons or services) such as GSM, Bluetooth and WiFi.  See Specificaiton, Page 11, lines 3-10 and Applicant’s arguments on 09/21/2021 Page 10, last paragraph.  Prior art teaches such embodiments:  “The wristband mobile phone 136 and the mobile phone 87 may conveniently communicate via Bluetooth 95 and 130 … Button 503 serves to dial [wirelessly] the preset surveillance centre 22, while button 504 serves to change the function of selected buttons, for instance display 63 and the viewed values and curves, or to dial preset numbers” exemplifying addresses of electronic [wireless] services accessible by said cellphone.  Kranz, Column 33, lines 20-25, Column 34, lines 15-28. See statement of motivation in Claim 8.)
and sending said obtained addresses of electronic services in real time to one or more of said preselected signal destinations,  (“Locations with from mobile signal transmitters … During emergency or upon request, the data may conveniently and automatically be sent via a mobile phone to the surveillance centre”  Kranz, Column 7, lines 5-31.)
“thereby preserving evidence identifying persons in a vicinity of said cellphone at a time of an event and further establishing said location of said first cellphone at said time of said event .”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the cell phone records data including location data that is electronically forwarded to the emergency contacts or security services.  Kranz teaches examples of such features as “Camera 5010 transmits video or images through the control unit 261g … Data regarding the GPS coordinates are sent from the communication block 1202d preferably in data form through data networks” thereby locating the first cellphone and its user.  Kranz, Column 49, lines 36-37 and Column 50, lines 1-5.  Also see an embodiment where “The transmitter is switched on automatically on alarm or on request from the surveillance centre. The rescuers may locate the transmitter using a special receiver … and locate the monitored person … This will make it easier to identify the monitored person's location … During emergency or upon request, the data may conveniently and automatically be sent via a mobile phone to the surveillance centre”  Kranz, Column 7, lines 15-31.)
Regarding Claim 20: “The security app of claim 19, wherein, said addresses of said wireless electronic services comprise one of a Bluetooth address and a Wi-Fi address.”  (“Using an external device 351, also including sensors, the converter 256 may communicate through various protocols, such as a wireless connection, e.g. wireless connection 5022, Ant 683, Bluetooth 55, WiFi 348 or other wireless connections 350, such as radiofrequency communication links of various frequencies and protocols, or via wired connections 349 working on various common protocols and other connections, such as light and communication media and protocols. Thereby the converter allows communication between all the devices”  Kranz, Column 71, lines 42-51.)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 10424179 to Kranz (“Kranz”) in view of US 20190020991 of Hamilton (“Hamilton”).
Regarding Claim 9: “The personal security app of claim 1, wherein, 
said preselected security actions instead comprise initiating, by said app operating on said first cellphone in response to a user-initiated security-related activation signal after said preselected alarm delay, a [fake, simulated] incoming call to said first cellphone, thereby, deterring a potential assailant.  (“When an incoming emergency call is not received by the monitored person, it may automatically be received [thus simulating a reception of an incoming call] by the mobile phone 87 after the mobile phones has rung for the preset number of times,”  Kranz, Column 42, lines 26-29.  See treatment of a delayed response in Claim 1.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, reasonable 
Kranz does not teach that the originating phone call is “a fake, simulated incoming call.”  Kranz teaches simulating a reception of a phone call in Column 42, lines 26-29, but not simulating the originating phone call.
Hamilton teaches the above claim features in the context of smart phone use for personal security:  “in some implementations, the system can allow a user to receive a "dummy" call from a customized fake account configured to appear to be a contact of the user.”   Hamilton, Paragraph 85.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Kranz to implement a fake, simulated incoming call as taught in Hamilton, in order to provide security options to the user.  Hamilton, Paragraphs 85-90.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 10: “The personal security app of claim 9, wherein, said a simulated incoming call to said first cellphone comprises playing, using a speaker functionally attached to said first cellphone, said user's standard ring tone, and using said first cellphone's touch screen to display a fake simulated incoming call screen.”  (“When an incoming emergency call is not received by the 
Regarding Claim 11: “The personal security app of claim 10, wherein, said fake simulated incoming call screen is configured to be operable to issue a further security-related activation signal.”  (“If conditions for setting of the alarm do not cease after the alarm is set off, the device will activate other alarm warning using a warning signal on the expiry of a delay set by the monitored person. The delay may also be set by the surveillance centre, including exclusively, if necessary. If the reset is not activated, the alarm is set off.”  Kranz, Column 4, lines 24-30.  Similarly see embodiments in Hamilton, Paragraphs 85-90 and statement of motivation in Claim 9.)

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483